DETAILED ACTION
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Australia on 11/26/18. It is noted, however, that applicant has not filed a certified copy of the application as required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han (US 20170215542) in view of Leo (US 20170258193).
Claims 1-3, 5, and 7: Han discloses a hair claw fastener (see Fig 1) comprising a first claw member (1), a second claw member (2), and an elongate block (3), wherein: each of the first and second claw members is provided with a front portion (12), a rear portion (4), and a joint portion (5) arranged in between; the rear portions of the first and second claw members act as a pair of handles (see Fig 5) for controlling an opening (see Fig 5) and a closure (see Fig 3) configuration of the fastener (see Figs 1-5). The elongate block is positioned between the first and second claw members (see Fig 3) at the joint portions and acting as a hinge (see Fig 5) at which the first and second claw members are pivotably and reciprocatingly movable with respect to each other (see Figs 3 & 5), the elongate block is made of a silicone material [0024] (note that “silica gel” and “silicone” are the same Chinese symbol and this publication is a Chinese translation; context clues determine whether silica gel or silicone is the appropriate word during translation and in the instant case, silica gel would not make sense because silica gel is a desiccant and cannot be used a flexible hinge as described so this is interpreted as a translational error that should read “silicone”) or can be made of elastic plastic [0023-0024] which are both “essentially polymeric materials” and the elongate block is provide with a front region (right side of Fig 8) and a rear region (left side of Fig 8) with the front region including more than four tension cables (11) arranged and spaced evenly across the front region (see Fig 8) and a clearance (9) is provided between the tension cables (11) and the rear region such that the tension cables and rear region operate independently of each other when the elongate member assumes a first configuration in which the handles are moved towards each other (see Fig 5) and the rear region is compressed [0006] while the tension cables are stretched and a second configuration (see Figs 1 & 3) where the handles are released and the tension cables pull the front portions of the first and second claw members toward each other and the rear portions away from each other (see Figs 1 & 3) returning the fastener to its closure configuration (see Figs 1 & 3). 
Han discloses each of the joint portions and the elongate block to comprise adhesive for joining the components together to form the hair fastener [0023] and discloses the invention essentially as claimed except for the joint portions and elongate block also including a snap fastener comprising an elliptical shaped (or generally oval-shaped) opening and corresponding elliptical shaped (or generally oval-shaped) protrusion with a groove for snap fastening the elongate block to the first claw member and the second claw member by having the protrusion(s) snap fit/protrude through the opening(s). 
Leo, however, teaches a two-piece hair clip (see Fig 4) including a first member (54) and a second member (50) that together clamp hair therebetween and further teaches that adhesive and snap fasteners are known equivalent fastening means known in the hair clip art [0047 & 0054] for joining hair clip components together. Leo teaches the snap fastener to comprise an elliptical shaped opening (58; note that a circle is an ellipse where the foci are equal and a ellipse is “generally oval-shaped”) defining a rim (perimeter of opening) and a corresponding elliptical shaped protrusion (head of fastener 58) having a circumferential groove (underneath the head of fastener 58 & see annotations) that are complimentary shaped so that the protrusion protrudes through the opening in order to snap fasten the components of the hair clip together in a removable fashion [0047 & 0054]. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the hair clip of Han by adding a snap fastening connection at opposite ends of the elongate block in addition to the adhesive, in order to provide a stronger bond between the pieces in the event the adhesive fails or the snap fit connection fails, there is a backup connector. The proposed modification is to provide the opposite ends of the elongate block of Han, that are adhesive connected to the clips, each with a “generally oval shaped” protrusion carrying a circumferential groove under the protrusion that snap fits with a corresponding “generally oval shaped” opening with a rim on each of the first and second claw members in order to snap fasten and glue the elongate block to both the first and the second claw members, which would result in the opposite ends of the elongate block protruding through the joint portions and a stronger connection than if only one fastening means was used.  

    PNG
    media_image1.png
    252
    788
    media_image1.png
    Greyscale


Claim 8: modified Han discloses the invention of claim 1, and Han further discloses the entire device can be made of plastics [0023-0024 & 0026] so the hair fastener and its hinge are free of any metallic components. 
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Leo as applied to claim 1 above and further in view of Clifton (US 3860014).
Claim 6: Modified Han discloses the invention of claim 1 and Han further discloses the first and second claw members to made of plastic [0025] and the elongated block to made of silicone [0023-0024] (see above notes in claim 1 about silica gel and silicone being the same Chinese symbol) and discloses the invention essentially as claimed except for the plastic of the first and second claw members to be polyethylene (PE). 
Clifton, however, teaches that it is old and well known to make two piece hinged hair clips (10, Fig 2) to have the two clip members made of polypropylene plastic (Col 3, 45-62) because polypropylene plastic is known to able to be constantly flexed without cracking, distortion or breakage (Col 3, 50-65). Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the first and second claw members of Han to be manufactured from polypropylene plastic in view of Clifton since Clifton teaches this to be a known desirable material for manufacturing hair clips since at least 1975. 
Response to Arguments
Applicant's arguments filed 9/16/22 have been fully considered but they are not persuasive.
Applicant argues that no “snap-fastening” is claimed in applicant’s claim rendering the obviousness rejection with Han in view of Leo irrelevant. This is incorrect. While applicant’s disclosure does not explicitly state a “snap fastener”, applicant’s claim limitations drawn to the elongate block having a series of “grooves” and the clip having a series of openings that receive these grooves is the structural definition of a snap fit connection. The structure being described is a snap fastening means between the elongate block and the clip/claw members, so this argument is not persuasive. 
The arguments presented against the 102 rejections are moot as a new grounds of rejection is presented above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Gill whose telephone number is (571)270-1797.  The examiner can normally be reached on Monday-Thursday 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, who can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER GILL/
Examiner, Art Unit 3772

/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772